   Case: 1:16-cv-11086 Document #: 197 Filed: 07/31/20 Page 1 of 3 PageID #:1265




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

JAMES ZOLLICOFFER, NORMAN GREEN,
JAMES LEWIS and KEVIN JAMES, on behalf
of themselves and other similarly situated
laborers,

                       Plaintiffs,                  Case No. 16 C 11086

       v.                                           Judge John J. Tharp, Jr.

PERSONNEL STAFFING GROUP, LLC d/b/a Magistrate Judge Finnegan
MVP, THE SEGERDAHL CORP., MERCURY
PLASTICS, INC., MPS CHICAGO, INC. d/b/a
JET LITHO, THE PENRAY COMPANIES,
INC. ADVERTISING RESOURCES, INC.
d/b/a ARI PACKAGING, and LAWRENCE
FOODS, INC.,

                       Defendants.

 PLAINTIFFS’ UNOPPOSED1 MOTION FOR FINAL APPROVAL OF THE PARTIAL
     CLASS ACTION SETTLEMENT AGREEMENT BETWEEN PLAINTIFFS
     AND PERSONNEL STAFFING GROUP, LLC, THE SEGERDAHL CORP.,
        MERCURY PLASTICS, INC., THE PENRAY COMPANIES, INC.,
       ADVERTISING RESOURCES, INC. AND LAWRENCE FOODS, INC.

       Now come Plaintiffs James Zollicoffer, Norman Green, James Lewis and Kevin James

individually and on behalf of all others similarly situated (“Plaintiffs”), and move this Court for

Final Approval of the Partial Class Action Settlement Agreement (“Partial Settlement

Agreement”) between Plaintiffs and Defendants Personnel Staffing Group, LLC d/b/a MVP

(“MVP”), The Segerdahl Corp. (“Segerdahl”), Mercury Plastics, Inc. (“Mercury”), The Penray

Companies, Inc. (“Penray”), Advertising Resources, Inc. d/b/a ARI Packaging (“ARI”) and



       1
          As of the time of this filing, Class Counsel had heard back from Defendants MVP, Segerdahl,
Mercury, Penray, ARI and who do not oppose this Motion. Class Counsel had not heard back from counsel
for Lawrence Foods either way but Lawrence Food’ representative will be able to inform the Court of its
position on the Motion at the Final Approval Hearing on August 4, 2020.
   Case: 1:16-cv-11086 Document #: 197 Filed: 07/31/20 Page 2 of 3 PageID #:1266




Lawrence Foods, Inc. (“Lawrence Foods”) (the “Settling Defendants”) (collectively, “the

Parties”). The Settling Defendants do not oppose this Motion. In support of their Motion for Final

Approval, Plaintiffs state as follows:

       1.      On March 11, 2020, this Court granted Preliminary Approval to the Parties’ partial

settlement of Plaintiffs’ claims on behalf of themselves and of a class of other similarly situated

individuals for Defendants MVP, Segerdahl, Mercury, Penray, ARI and Lawrence Foods alleged

discrimination against African Americans in the making of work assignments from MVP to its

client company Defendants’ worksites in violations of the Civil Rights Act of 1866, 42 U.S.C.

§ 1981 (“§ 1981”). Dkt. #188.

       2.      This Court has jurisdiction over Plaintiffs’ claims pursuant to 28 U.S.C. §1331,

arising under 42 U.S.C. § 1981.

       3.      Final approval is appropriate where the court determines that a settlement is fair,

adequate, and reasonable. Synfuel Techs., Inc. v. DHL Express (USA), Inc., 463 F.3d 646, 652 (7th

Cir. 2005). In determining whether a settlement is fair, adequate, and reasonable, courts in the

Seventh Circuit consider a variety of factors including:

            a. the strength of plaintiff’s case, weighed against the settlement offer;

            b. the complexity, length, and expense of further litigation;

            c. the presence (or absence) of collusion between the parties;

            d. the opinion of competent counsel;

            e. the reaction of class members to the proposal; and

            f. the stage of proceedings and discovery completed.

In re Mexico Money Transfer Litig., 164 F. Supp. 2d 1002, 1014 (N.D. Ill. 2000) (citing

Donovan v. Estate of Fitzsimmons, 778 F.2d 298, 308 (7th Cir. 1985)).



                                                  2
   Case: 1:16-cv-11086 Document #: 197 Filed: 07/31/20 Page 3 of 3 PageID #:1267




       4.      As explained in detail in Plaintiffs’ supporting Memorandum of Law, the Partial

Class Action Settlement Agreement between Plaintiffs and Defendants MVP, Segerdahl, Mercury,

Penray, ARI and Lawrence Foods meets these factors and should be approved.

       WHEREFORE, Plaintiffs respectfully requests that the Court enter a Final Order approving

the Parties’ Class Action Stipulation of Settlement in the form attached to Plaintiffs’ Memorandum

of Law in Support of Final Approval as Exhibit 1.

                                                    Respectfully submitted on behalf of
                                                    Plaintiffs by:

                                                    /s/Christopher J. Williams
                                                    Christopher J. Williams
                                                    National Legal Advocacy Network
                                                    53 W. Jackson Blvd, Suite 1224
                                                    Chicago, Illinois 60604
                                                    (312) 795-9121

                                                    Joseph M. Sellers
                                                    Shaylyn Cochran
                                                    Harini Srinivasan
                                                    Cohen Milstein Sellers & Toll P.L.L.C.
                                                    1100 New York Avenue, N.W., Suite 500
                                                    Washington, D.C. 20005
                                                    (202) 408-4600

                                                    Counsel for Plaintiffs and the Class


Dated: July 31, 2020




                                                3
